         Case 2:20-cv-00031-BSM Document 18 Filed 06/04/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

ANTONIO TERRELL HOLLIMAN                                                     PETITIONER

v.                          CASE NO. 2:20-CV-00031 BSM

ARKANSAS COUNTY SHERIFF                                                     RESPONDENT


                                          ORDER

       After de novo review of the record, United States Magistrate Judge Patricia S. Harris’s

recommended disposition [Doc. No. 15] is adopted, and Antonio Holliman’s petition [Doc.

No. 1] is dismissed without prejudice. A certificate of appealability will not issue.

       IT IS SO ORDERED this 3rd day of June, 2020.



                                                    UNITED STATES DISTRICT JUDGE
